Title: To Benjamin Franklin from Landais, 30 July 1779
From: Landais, Pierre
To: Franklin, Benjamin


Port L’Orient July 30. 1779
I have to inform your Excellency that the brigantine three friends, our prize, has lately sunk down in this harbour, and we have obtain’d permission from the Admiralty to unload her, and we are discharging her Cargo with all expedition.
Her late Captain, his crew, my prize master & some of my men were on board her when she sunk, but we have not yet discover’d from what cause it happen’d.
Captain Jones has promised to write more at Large, to whose Letter I must beg leave to referr your Excellency.

I remain with the greatest Respect Your Excellency’s Most obedient and most humble Servant
P. Landais
His Excellency Doct. Franklin
 
Addressed: To / His Excellency Dr. Franklin / Minister Plenipotentiary / to the United States / at Passy / near Paris.
Notation: P. Landais July 30. 79
